In the 12 June 1995 Order by Deputy Commissioner Alston, defendants' Motion to Stay Discovery was denied. Defendants renewed their Motion to Chairman J. Howard Bunn, Jr., who on 3 August 1995 filed an Order Allowing Defendants' Motion and Stayed Discovery pending appeal to the Full Commission. Upon the filing of the Full Commission's Order of 19 December 1995 discovery was open to proceed.
Subsequent to the filing of defendants' Motion on 4 January 1996, the Commission received notice from plaintiffs on 17 January 1996 that, without agreeing on defendants' grounds, an agreement would be reached on defendants' Motion to Stay and that a Stipulation would be prepared.
Therefore, there being no objection and for good cause shown, defendants' Motion to Stay Discovery pending the appeal to the North Carolina Court of Appeals is HEREBY GRANTED.
Defendants shall pay the costs due this Commission.
                                  S/ _______________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ _______________________ COY M. VANCE COMMISSIONER